DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-9, and 13-25 are pending. Claims 2-4 and 10-12 have been canceled.
The foreign priority application No.2020-112743 filed in Japan on June 30, 2020 has been received and it is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 depend on claim 9, and recite process steps.
However, claim 9 is directed to a solid-state battery.
Therefore, it is not clear what is the joint applicant claiming as the invention in claims 24 and 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15, 18, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529)
With regard to claims 1, 18, and 22, Nagata et al. teach that a solid electrolyte layer may be prepared by a method in which solid electrolyte is dispersed in a solvent, and the dispersion is applied and dried (par.0075).
The solid electrolyte may be a lithium salt (par.0072), such as LiBH4(par.0074).
LiBH4 is a boron hydride compound, as defined in par.0037 of the specification of the instant application.
The examples of solvents of Nagata et al. include n-hexane (par.0056 and par.0075), but fail to teach that the solvent may be isohexane.
However, isohexane is an isomer of hexane, and it would be expected to have the same properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use isohexane as the solvent for in the process of making the solid electrolyte layer of Nagata et al.
"An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). (MPEP 2144.09.I. REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES)
Isohexane meets the limitations of claims 1 and 18.
The drying step meets the limitations of claim 22.
With regard to claim 7, the solid electrolyte layer of Nagata et al. meets the claim limitations.
With regard to claim 8, Nagata et al. teach an all-solid state battery comprising a negative electrode, a positive electrode, and the solid electrolyte layer between the negative electrode and the positive electrode (par.0080).
With regard to claims 9, 21, and 24, Nagata et al. teach an all-solid state battery comprising a negative electrode, a positive electrode, and the solid electrolyte layer between the negative electrode and the positive electrode (par.0080). The solid electrolyte layer may be prepared by a method in which solid electrolyte is dispersed in a solvent, and the dispersion is applied and dried (par.0075).
The solid electrolyte may be a lithium salt (par.0072), such as LiBH4(par.0074).
The examples of solvents of Nagata et al. include n-hexane (par.0056 and par.0075), but fail to teach that the solvent may be isohexane.
However, isohexane is an isomer of hexane, and it would be expected to have the same properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use isohexane as the solvent for in the process of making the solid electrolyte layer of Nagata et al. (MPEP 2144.09.I. REJECTION BASED ON CLOSE STRUCTURAL SIMILARITY IS FOUNDED ON THE EXPECTATION THAT COMPOUNDS SIMILAR IN STRUCTURE WILL HAVE SIMILAR PROPERTIES).
Isohexane meets the limitations of claims 9 and 21.
The drying step meets the limitations of claim 24.
Nagata et al. teach the drying of the solid electrolyte layer and optional heat-treatment (par.0075). However, residue of solvent may be left in a solid electrolyte layer after drying and heat-treatment, as evidenced in par.0029-0031 and par.0079 of Sung et al. (US 2018/0138544).
	With regard to claim 15, the solid electrolyte layer of Nagata et al. meets the claims limitations.

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529) as applied to claims 1 and 9 above, and further in view of Ahn (KR 10-2014-0100498, with machine translation).
With regard to claims 6 and 14, Nagata et al. teach the method of claim 1 and the battery of claim 9 (see paragraph 7 above), but fail to teach that the solid electrolyte-containing layer is a negative electrode layer.
However, Ahn teaches that a solid electrolyte may be included in an electrode active layer in combination with the electrode active material, in order to improve the ion conductivity (Abstract, Technical Field).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a solid electrolyte in the negative electrode of Nagata et al., in order to improve the ionic conductivity.


9.	Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529) as applied to claims 1 and 9 above, and further in view of Sung et al. (US 2018/0138544).
With regard to claims 23 and 25, Nagata et al. teach the method of claim 1 and the battery of claim 9 (see paragraph 7 above), but fail to teach vacuum-drying.
However, it is well-known in the art that drying may be done by vacuum-drying in the process of making a solid electrolyte, as evidenced in par.0020 and par.0029 of Sung et al. 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to perform drying by vacuum-drying in the process of Nagata et al.


10.	Claims 1, 7-9, 15, 17, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529) in view of Cho et al. (US 2019/0372149) 
With regard to claims 1, 17, and 22, Nagata et al. teach that a solid electrolyte layer may be prepared by a method in which solid electrolyte is dispersed in a solvent, and the dispersion is applied and dried (par.0075).
The solid electrolyte may be a lithium salt (par.0072), such as LiBH4(par.0074).
LiBH4 is a boron hydride compound, as defined in par.0037 of the specification of the instant application.
The examples of solvents of Nagata et al. include n-hexane and cyclohexane (par.0056 and par.0075), but do not include the claimed solvents.
Cho et al. teach a solid electrolyte membrane for all solid battery (title).
Cho et al. further teach that a slurry may be prepared by dispersing inorganic solid particles in an appropriate solvent, and the solvent may be cyclopentane, cyclohexane, or hexane (par.0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use cyclopentane for dispersing an inorganic electrolyte such as LiBH4 in the process of making the solid electrolyte of Nagata et al. because Cho et al. teach that cyclopentane is functionally equivalent to cyclohexane and hexane.
Cyclopentane meets the limitations of claims 1 and 17.
The drying step meets the limitations of claim 22.
Therefore, the method of Nagata modified by Cho is equivalent to the methods in claims 1, 17, and 22.
With regard to claim 7, the solid electrolyte layer of Nagata modified by Cho meets the claim limitations.
With regard to claim 8, Nagata et al. teach an all-solid state battery comprising a negative electrode, a positive electrode, and the solid electrolyte layer between the negative electrode and the positive electrode (par.0080).
With regard to claims 9, 20, and 24, Nagata et al. teach an all-solid state battery comprising a negative electrode, a positive electrode, and the solid electrolyte layer between the negative electrode and the positive electrode (par.0080).The solid electrolyte layer may be prepared by a method in which solid electrolyte is dispersed in a solvent, and the dispersion is applied and dried (par.0075).
The solid electrolyte may be a lithium salt (par.0072), such as LiBH4(par.0074).
LiBH4 is a boron hydride compound, as defined in par.0037 of the specification of the instant application.
The examples of solvents of Nagata et al. include n-hexane and cyclohexane (par.0056 and par.0075), but do not include the claimed solvents.
Cho et al. teach a solid electrolyte membrane for all solid battery (title).
Cho et al. further teach that a slurry may be prepared by dispersing inorganic solid particles in an appropriate solvent, and the solvent may be cyclopentane, cyclohexane, or hexane (par.0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use cyclopentane for dispersing an inorganic electrolyte such as LiBH4 in the process of making the solid electrolyte of Nagata et al. because Cho et al. teach that cyclopentane is functionally equivalent to cyclohexane and hexane.
Nagata et al. further teach the drying of the solid electrolyte layer and optional heat-treatment (par.0075). However, residue of solvent may be left in a solid electrolyte layer after drying and heat-treatment, as evidenced in par.0029-0031 and par.0079 of Sung et al. (US 2018/0138544).
Cyclopentane meets the limitations of claims 9 and 20.
The drying step meets the limitations of claim 24.
	With regard to claim 15, the solid electrolyte layer of Nagata modified by Cho meets the claims limitations.

11.	Claims 1, 5, 7-9, 13, 15, 16, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529) in view of Ueno et al. (JP 2011-154902, with attached machine translation).
With regard to claims 1, 16, and 22, Nagata et al. teach that a solid electrolyte layer may be prepared by a method in which solid electrolyte is dispersed in a solvent, and the dispersion is applied and dried (par.0075).
The solid electrolyte may be a lithium salt (par.0072), such as LiBH4(par.0074).
LiBH4 is a boron hydride compound, as defined in par.0037 of the specification of the instant application.
Nagata et al. fail to teach the claimed solvents.
Ueno et al. teach an all solid battery comprising a solid electrolyte layer (abstract). The solid electrolyte layer is applied onto one of the electrodes as a slurry comprising the solid electrolyte, a binder, and a solvent such as pentane (par.0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use pentane for dispersing an inorganic electrolyte such as LiBH4 in the process of making the solid electrolyte of Nagata et al. because Ueno et al. teach pentane for obtaining a solid electrolyte slurry.
Pentane meets the limitations of claims 1 and 16.
The drying step meets the limitations of claim 22.
Therefore, the method of Nagata modified by Ueno is equivalent to the methods in claims 1, 16, and 22.
With regard to claim 5, Nagata et al. teach that the cathode mixture comprises an ion-conductive material (C)(par.0029), and the ion-conductive material (C) may be LiBH4(par.0042).
Nagata et al. teach that the cathode is made using a solvent (par.0056), but fail to teach the claimed solvents.
However, Ueno et al. teach that pentane may be used for obtaining a positive or negative electrode (par.0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use pentane as solvent for obtaining the cathode of Nagata modified by Ueno.
With regard to claim 7, the solid electrolyte layer of Nagata modified by Ueno meets the claim limitations.
With regard to claim 8, Nagata et al. teach an all-solid state battery comprising a negative electrode, a positive electrode, and the solid electrolyte layer between the negative electrode and the positive electrode (par.0080).
With regard to claims 9, 19, and 24, Nagata et al. teach an all-solid state battery comprising a negative electrode, a positive electrode, and the solid electrolyte layer between the negative electrode and the positive electrode (par.0080).The solid electrolyte layer may be prepared by a method in which solid electrolyte is dispersed in a solvent, and the dispersion is applied and dried (par.0075).
The solid electrolyte may be a lithium salt (par.0072), such as LiBH4(par.0074).
LiBH4 is a boron hydride compound, as defined in par.0037 of the specification of the instant application.
Nagata et al. fail to teach the claimed solvents.
Ueno et al. teach an all solid battery comprising a solid electrolyte layer (abstract). The solid electrolyte layer is applied onto one of the electrodes as a slurry comprising the solid electrolyte, a binder, and a solvent such as pentane (par.0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use pentane for dispersing an inorganic electrolyte such as LiBH4 in the process of making the solid electrolyte of Nagata et al. because Ueno et al. teach pentane for obtaining a solid electrolyte slurry.
Pentane meets the limitations of claims 9 and 19.
Nagata et al. further teach the drying of the solid electrolyte layer and optional heat-treatment (par.0075). However, residue of solvent may be left in a solid electrolyte layer after drying and heat-treatment, as evidenced in par.0029-0031 and par.0079 of Sung et al. (US 2018/0138544).
The drying step meets the limitations of claim 24.
With regard to claim 13, Nagata et al. teach that the cathode mixture comprises an ion-conductive material (C)(par.0029), and the ion-conductive material (C) may be LiBH4(par.0042).
Nagata et al. teach that the cathode is made using a solvent (par.0056), but fail to teach the claimed solvents.
However, Ueno et al. teach that pentane may be used for obtaining a positive or negative electrode (par.0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use pentane as solvent for obtaining the cathode of Nagata modified by Ueno.
With regard to claim 15, the solid electrolyte layer of Nagata modified by Cho meets the claims limitations.

Response to Arguments
12.	Applicant’s arguments with respect to claims 1, 5-9, and 13-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that the rejection of claims 1-3, 5, 7-11, 13, and 15 under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 2016/0254529) is withdrawn following the applicant’s amendments to the claims.
However, new grounds of rejection for claims 1, 5-9, and 13-15 are shown in paragraphs 4-11 above.
On page 7 of the Remarks the applicant argues that Table 1 and 2 of the specification show unexpected improved conductivity when pentane cyclopentane, or pentane are used.
However, the examiner would like to note that the Examples 1-5 in Tables 1 and 2 use a mixture of LiCB9H10:LiCB11H12 in a molar ratio 7:3 (see par.0072 of the specification).
However, claims 1 and 9 allow for any boron hydride compound.
The specification teaches that the boron hydride is a compound having a cation component and an anion component having a B-H bond. The cation component may be Li, Na, K (see par.0035 of the specification). Par.0036-0039 of the specification teach different boron hydride compounds.
Therefore, the boron hydride compound in claims 1 and 9 may be represented by a variety of compounds.
The Examples 1-5 are not commensurate with the scope of the claims 1 and 9, and do not show unexpcted superior results of the claimed method and battery.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).(MPEP 716.02(d) Unexpected Results Commensurate in Scope with Claimed Invention)

Conclusion
13.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722